Citation Nr: 0523494	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-34 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
service connection for neuralgia type headaches, and assigned 
a disability rating of 30 percent.

The veteran filed his original claim for service connection 
for headaches secondary to his service connected status post 
superficial right parotidectomy for chronic sialoadenitis 
with complication of Frey's Syndrome in March 2002.  The 
rating decision dated July 2002 granted the veteran's claim 
and assigned a disability rating of 30 percent.  The veteran 
disagreed with this evaluation and submitted a notice of 
disagreement (NOD) in October 2002.  The veteran then 
submitted a timely VA Form 9 in November 2003 which perfected 
his appeal.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected headaches occur on average daily 
and last several hours.  The headaches are prostrating and 
interfere with the veteran's work.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for the veteran's 
service-connected headaches have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
8199 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As the veteran has been granted the benefit he was seeking, 
it is determined that the Veterans Claims Assistance Act of 
2000 (VCAA) has been complied with.  See 38 U.S.C.A. §§  
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§  
3.102, 3.159 (2004).

Analysis

Increased Ratings - In General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

Fenderson Considerations

This appeal arose from the initial assignment of a disability 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The veteran seeks an increased disability rating for his 
service-connected migraines.  Essentially, he contends that 
the level of disability is greater than the currently 
assigned 30 percent.

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
The veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 [migraine] and 8199.  The medical 
evidence of record includes a diagnosis of neuralgia-type and 
migraine headaches.  There is no other diagnostic code which 
is specific to these headaches, and the veteran has not 
suggested a more appropriate diagnostic code for his 
disability.

Schedular Rating

The veteran's service-connected headaches are currently 
evaluated as 30 percent disabling under the criteria of 38 
C.F.R. § 4.124a, Diagnostic Codes 8100 and 8199 (2004).  
Under Diagnostic Code 8100, the following levels of 
disability are included.

50 % with very frequent completely prostrating and prolonged 
attacks productive of severe economic non-adaptability;

30 % with characteristic prostrating attacks occurring on an 
average of once per month over the last several months;

10 % with characteristic prostrating attacks averaging one in 
two months over the last several months;

0 % with less frequent attacks.

See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

The rating criteria do not define "prostrating".  The Board 
additionally notes that the United States Court of Appeals 
for Veterans Claims (Court) has not undertaken to define 
"prostrating".  See Cf. Fenderson v. West, 12 Vet. App. 119 
(1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

As explained above, Diagnostic Code 8100 rates primarily on 
the basis of the frequency and severity of the headaches.  
The Board will discuss the evidence pertaining to each of 
these in turn.

With respect to the matter of the severity of the veteran's 
headaches, and specifically whether or not they are 
completely prostrating and constitute a severe economic non-
adaptability, the veteran reported during the July 2002 VA 
examination that he suffered from headaches approximately 
five times per week.  He stated that the headaches began on 
the right side of his face and worsened with the use of the 
jaw.  They then progressed to global headaches causing 
debilitating pain.  The veteran stated he was unable to 
perform any activities of daily living and the headaches 
lasted from five to six hours.  On the December 2003 VA 
examination, the veteran reported daily headaches, with 
severe headaches two to three times per week.  He stated that 
most of his headaches required him to lie down due to 
throbbing over the right temple and numbing associated with 
being off balance.  He also stated he suffered from nausea 
and photophobia.  The examiner's impression was that the 
veteran suffered from chronic headaches and referred him to 
the Pain Clinic.

Based on the evidence of record, the service-connected 
headaches are productive of severe economic non-adaptability.  
The objective evidence of record indicated the veteran 
stopped working in October 2003.  He stated that he had 
missed a considerable amount of work due to his need to lie 
down during his headaches, and could no longer work.  He 
reported that on average he would have to lay down five to 
six hours per day.  It was also noted that during the 
daytime, when there were more noises to contend with, it was 
harder for the veteran to avoid headache triggers.  This 
evidence meets the criteria for a 50 percent disability 
evaluation.  The evidence of record establishes the veteran 
suffers from very frequent completely prostrating and 
prolonged attacks productive of severe economic non-
adaptability.

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's headaches have 
increased in severity.  Therefore, the benefit-of-the-doubt 
will be conferred in his favor and his claim for an increased 
rating of 50 percent.
A rating in excess of 50 percent is not warranted.  The 
rating criteria for headaches provide for a maximum rating of 
50 percent, and, as the disabling manifestations of the 
veteran's headaches are consistent with the rating criteria, 
the record does not present a basis for consideration of an 
extra-schedular rating.  The disability does not result in 
frequent hospitalizations and the prostrating headache 
episodes are contemplated in the rating schedule

Accordingly, a 50 percent rating is granted.


ORDER

Entitlement to a 50 percent evaluation for headaches is 
granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


